Holmes, J.
Whether the colt belonged to the defendant or to her son, the son had possession of it for his own benefit. Putting the case in the strongest way for the plaintiff, the defendant did no more than to lend the colt to her son. She did'not know of the contract with the plaintiff. Her son did not purport to contract on her behalf, nor did the plaintiff rely upon any supposed authority from her, or render the services on her credit. When one person lends a horse to another without more, he does not authorize the latter to make him answerable for its keep or improvement. See Storms v. Smith, 137 Mass. 201; Howes v. Newcomb, 146 Mass. 76, 80. Possession alone is no more ostensible authority to bind the owner for keeping and training than it is to sell, apart from statute. Even if circumstances could be imagined under which, without an actual knowledge of the owner, consent might be implied sufficient to create a lien under Pub. Sts. c. 192, § 32, (Lynde v. Parker, 155 Mass. 481,) there is nothing in this case which would warrant the finding of an actual contract binding on the defendant. There is equally little ground for charging her upon a fictitious or quasi contract. The plaintiff furnished his services under a valid contract with the son, and must look to him.

Judgment for the defendant.